DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants Terminal Disclaimer filed on 6/29/22 has been Approved and therefore the claims are allowed.  These remarks along with the limitations filed “receiving, from a base station, configuration information indicating a first reference resource set and a second reference resource set, which are formed out of the plurality of time-frequency radio resources, wherein the second reference resource set overlaps with the first reference resource set in at least one of a frequency domain and a time domain; the first reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated according to a first numerology scheme out of the plurality of numerology schemes; the second reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated according to a second numerology scheme out of the plurality of numerology schemes; and receiving from the base station and processing resource allocation information, which indicates time-frequency radio resources of the first reference resource set or the second reference resource set that are allocated to the user equipment by the base station according to the first numerology scheme or the second numerology scheme.” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Panasonic 3GPP TSG RAN WG1 Meeting #85, R1-164985, “Discussion on the multiplexing of different numerlogoies” teaches if different numerologies are using different subcarrier spacing, there would be inter-subband interference because the orthogonality between subbands cannot be maintained. This requires additional guard band at each boundary of the numerology. The bandwidth of the guard band depends on the out-of-band emission characteristics of the waveform. On the other hand, if two numerologies use the same subcarrier spacing and differ only in the number of OFDM symbols per scheduling interval, then guard band becomes unnecessary because the orthogonality remains Generally speaking, in order to avoid frequency fragmentation and improve resource utilization, we should minimize the number of guard bands. This implies that for the system design, we should restrict, the number of allowable values of subcarrier spacing. Furthermore, we should group numerologies with the same subcarrier spacing together and allocate the contiguous frequency resources to one group.
Bhusan et al US (20160112992) teaches the MAC layer may include a resource manager configured to determine a time-frequency resource allocation within the air interface for communication with one or more subordinate entities utilizing each of the PHY layers. In this way, The MAC entity may provide dynamic control over the allocation of time-frequency resources within a given resource group, which may include transmission time intervals (TTIs) having multiple time scales.
Yoo et al US (20150180622) teaches an eNB and/or a UE may be configured to operate within the wireless communications system which is at least partially defined through a first layer with first layer transmissions having a first subframe type and a second layer with second layer transmissions having a second subframe type. The first subframe type may have a first round trip time (RTT) between transmission and acknowledgment of receipt of the transmission, and the second layer may have a second RTT that is less than the first RTT. Subframes of the first subframe type may be multiplexed with subframes of the second subframe type, such as through time division multiplexing.
None of these references, taken alone or in any reasonable combination, teach the claims as recited by the Applicant, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478